DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (US 2017/0269461; hereinafter referred to as Ikeda).
Regarding Claims 1 and 16, Ikeda teaches a projector (Figure 13), comprising an illumination module (Figure 13; Light Source Device 3), a light valve (Figure 13; DMD 340), and a projection lens (Figure 13; Projection Lens 341), wherein: 
the illumination module (Figure 13; Light Source Device 3) is configured to provide an illumination beam (see Figure 13 and Paragraph [0074]-[0075]), and the illumination module (Figure 13; Light Source Device 3) comprises a light source (Figure 13; First and Second Laser Light Sources 302 and 322) and a wavelength conversion module (see Figures 11A, 11B and 13 Paragraph [0061]; wherein although phosphor wheel 111 is used in the depiction of Figure 13 phosphor wheel 211 may also be used), wherein: 
the light source (Figure 13; First and Second Laser Light Sources 302 and 322) is configured to provide an excitation beam (see Paragraph [0062]; wherein it is disclosed that first laser light source 302 is an example of the excitation light source); and 
the wavelength conversion module (Figures 11A, 11B and 13; wherein the wavelength conversion module is represented by phosphor wheel 111 in Figure 13 but the phosphor wheel 211 shown in Figures 11A and 11B is being relied upon) is configured on a transmission path of the excitation beam (see Figure 13) and is configured to convert the excitation beam into a conversion beam (see Paragraph [0066]; wherein it is disclosed that a part of the excitation light, which has entered phosphor ring (i.e. phosphor layer), supplied from first laser light sources excites phosphor particles in the phosphor layer. The excited phosphor particles emit fluorescent light, having a wavelength range different from that of first laser light sources), the illumination beam comprises the conversion beam (see Figure 13 and Paragraphs [0066]-[0067]), and the wavelength conversion module (Figures 11A and 11B; Phosphor Wheel 211) comprises a substrate (Figure 11B; Substrate 201), a wavelength conversion layer (Figure 11B; Phosphor Ring 208), and a plurality of adhesive bosses (Figures 11A and 11B; Positioning Pins 502), wherein: 
the substrate (Figure 11B; Substrate 201) has a first surface (see Figure 11B; wherein the first surface of the substrate 201 is the top surface thereof); 
the wavelength conversion layer (Figure 11B; Phosphor Ring 208) is configured on the first surface of the substrate (see Figure 11B); and 
the plurality of adhesive bosses (Figures 11A and 11B; Positioning Pins 502) are separately configured on the first surface of the substrate (see Figure 11B), wherein the wavelength conversion layer (Figure 11A; Phosphor Ring 208) surrounds the plurality of adhesive bosses (Figures 11A and 11B; Positioning Pins 502), and each of the plurality of adhesive bosses (Figures 11A and 11B; Positioning Pins 502) is configured separately from the wavelength conversion layer (see Figures 11A and 11B); 
the light valve (Figure 13; DMD 340) is configured on a transmission path of the illumination beam (see Figure 13) and is configured to convert the illumination beam into an image beam (see Paragraphs [0081]-[0082]); and 
the projection lens (Figure 13; Projection Lens 341) is configured on a transmission path of the image beam and is configured to project the image beam out of the projector (see Figure 13 and Paragraph [0082]; wherein it is disclosed that the light is magnified and projected onto a screen by projection lens 341).
Regarding Claim 2, Ikeda teaches the limitations of claim 1 as detailed above.
Ikeda further teaches there is a first height difference between each of the plurality of adhesive bosses (Figure 11B; Positioning Pins 502) and the first surface of the substrate (see Figure 11B), there is a second height difference between the wavelength conversion layer (Figure 11B; Phosphor Ring 208) and the first surface of the substrate (see Figure 11B), and the first height difference is greater than the second height difference (see Figure 11B; wherein the height difference between the positioning pins 502 and the top surface of substrate 201 is greater than the height difference between the phosphor ring 208 and the top surface of substrate 201).
Regarding Claim 4, Ikeda teaches the limitations of claim 1 as detailed above.
Ikeda further teaches a connecting glue layer (Figure 11B; Adhesive Layer 205), connecting the plurality of adhesive bosses (Figure 11B; Positioning Pins 502) along a circumferential direction (see Figures 11A and 11B and Paragraphs [0050]-[0051]).
Regarding Claim 5, Ikeda teaches the limitations of claim 4 as detailed above.
Ikeda further teaches there is a first height difference between each of the plurality of adhesive bosses (Figure 11B; Positioning Pins 502) and the first surface of the substrate (Figure 11B; wherein the first surface of substrate 201 is the top surface thereof), there is a third height difference between the connecting glue layer (Figure 11B; Adhesive Layer 205) and the first surface of the substrate (see Figure 11B; wherein the adhesive layer 205 is disposed on the first surface of substrate 201), and the first height difference is greater than the third height difference (see Figure 11B; wherein the height difference between the positioning pins 502 and the top of substrate 201 is greater than the height difference between the adhesive layer 205 and the top of substrate 201).
Regarding Claim 15, Ikeda teaches the limitations of claim 1 as detailed above.
Ikeda further teaches a material of the substrate (Figure 11B; Substrate 201) comprises aluminum, aluminum oxide, aluminum nitride, silicon carbide, ceramic, ceramic and metal composite material, plastic and ceramic composite material, or plastic and metal composite material (see Paragraphs [0045] and [0058]).

Claims 1-2, 4-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 2017/0293211; hereinafter referred to as Kobayashi).
Regarding Claims 1 and 16, Kobayashi teaches a projector (Figure 1; Projection Display Apparatus 1), comprising an illumination module (Figure 1; Light Source Apparatus 10; incorrectly labeled Element 30), a light valve (Figure 1; Liquid Crystal Panels 6a-6c), and a projection lens (Figure 1; Projection Lens 8), wherein: 
the illumination module (Figure 1; Light Source Apparatus 10; incorrectly labeled Element 30) is configured to provide an illumination beam (see Figure 1 and Paragraph [0061]), and the illumination module (Figure 1; Light Source Apparatus 10; incorrectly labeled Element 30) comprises a light source (Figure 2; Solid State Light Source 32) and a wavelength conversion module (Figure 2; Phosphor Wheel 100 wherein the phosphor wheel 300b of figure 24 may replace phosphor wheel 100), wherein: 
the light source (Figure 2; Solid State Light Source 32) is configured to provide an excitation beam (see Paragraph [0066]); and 
the wavelength conversion module (Figure 2; Phosphor Wheel 100 wherein the phosphor wheel 300b of figure 24 may replace phosphor wheel 100) is configured on a transmission path of the excitation beam (see Figure 2) and is configured to convert the excitation beam into a conversion beam (see Paragraph [0066]), the illumination beam comprises the conversion beam (see Paragraph [0066]), and the wavelength conversion module (Figure 24; Phosphor Wheel 300B) comprises a substrate (Figure 24; Substrate 320), a wavelength conversion layer (Figure 24; Phosphor Layer 330), and a plurality of adhesive bosses (Figure 24; Heat Dissipation Fins 370), wherein: 
the substrate (Figure 24; Substrate 320) has a first surface (see Figure 24; Surface 320b); 
the wavelength conversion layer (Figure 24; Phosphor Layer 330) is configured on the first surface (Figure 24; Surface 320b) of the substrate (see Figure 24 and Paragraph [0155]; wherein it is disclosed that phosphor layer 330 is formed on surface 320b of the light transmissive substrate 320); and 
the plurality of adhesive bosses (Figure 24; Heat Dissipation Fins 370) are separately configured on the first surface (Figure 24; Surface 320b) of the substrate (see Figure 24; wherein the heat dissipation fins 370b are configured on surface 320b of substrate 320), wherein the wavelength conversion layer (Figure 24; Phosphor Layer 330) surrounds the plurality of adhesive bosses (see Figure 24; wherein the phosphor layer 330 is located on the periphery of heat dissipation fins 370b such that the phosphor layer 330 surrounds said fins 370b), and each of the plurality of adhesive bosses (Figure 24; Heat Dissipation Fins 370) is configured separately from the wavelength conversion layer (see Figure 24); 
the light valve (Figure 1; Liquid Crystal Panels 6a-6c) is configured on a transmission path of the illumination beam and is configured to convert the illumination beam into an image beam (see Figure 1 and Paragraph [0063]; wherein it is disclosed that each of the liquid crystal panels for the above colors 6a to 6c modulates the light incident on itself in accordance with an input image signal, and thus generates signal light of an image corresponding to each of RGB); and 
the projection lens (Figure 1; Projection Lens 8) is configured on a transmission path of the image beam (see Figure 1) and is configured to project the image beam out of the projector (see Paragraph [0063]; wherein it is disclosed that the projection lens 8 projects an image on a display surface such as the screen S).
Regarding Claim 2, Kobayashi teaches the limitations of claim 1 as detailed above.
Kobayashi further teaches there is a first height difference between each of the plurality of adhesive bosses (Figure 24; Heat Dissipation Fins 370) and the first surface of the substrate (see Figure 24; wherein there is a difference in height between the heat dissipation fins 370b and the surface 320b of substrate 320), there is a second height difference between the wavelength conversion layer (Figure 24; Phosphor Layer 330) and the first surface of the substrate (see Figure 24; wherein there is a difference in height between the phosphor layer 330 and the surface 320b of substrate 320), and the first height difference is greater than the second height difference (see Figure 24; wherein the difference in height between heat dissipation fins 370b and surface 320b of substrate 320 is larger than the difference in height between phosphor layer 330 and surface 320b of substrate 320).
Regarding Claim 4, Kobayashi teaches the limitations of claim 1 as detailed above.
Kobayashi further teaches a connecting glue layer (Figure 24; Joining Layer 340), connecting the plurality of adhesive bosses (Figure 24; Heat Dissipation Fins 370) along a circumferential direction (see Figure 24 and Paragraph [0172]; wherein it is disclosed that the joining layer 340 is formed of a thermally conductive adhesive or a thermally conductive adhesive sheet, and has the function of joining the heat dissipation fins 350a and 350b (360a, 360b, 370a, and 370b) to the light transmissive substrate 320).
Regarding Claim 5, Kobayashi teaches the limitations of claim 4 as detailed above.
Kobayashi further teaches there is a first height difference between each of the plurality of adhesive bosses (Figure 24; Heat Dissipation Fins 370) and the first surface of the substrate (see Figure 24; where there is a difference in height between the heat dissipation fins 370b and the surface 320b of substrate 320), there is a third height difference between the connecting glue layer (Figure 24; Joining Layer 340) and the first surface of the substrate (see Figure 24; wherein there is a height difference between the joining layer 340 and the surface 320b of substrate 320), and the first height difference is greater than the third height difference (see Figure 24).
Regarding Claim 6, Kobayashi teaches the limitations of claim 1 as detailed above.
Kobayashi further teaches the substrate (Figure 24; Substrate 320) has a second surface (Figure 24; Surface 320a) opposite to the first surface (see Figure 24; wherein surface 320a is opposite to surface 320b), the plurality of adhesive bosses (Figure 24; Heat Dissipation Fins 370) comprise a plurality of first adhesive bosses (Figure 24; Heat  Dissipation Fins 370b) and a plurality of second adhesive bosses (Figure 24; Heat Dissipation Fins 370a), the plurality of first adhesive bosses (Figure 24; Heat  Dissipation Fins 370b) are configured on the first surface (Figure 24; Surface 320b), and the plurality of second adhesive bosses (Figure 24; Heat Dissipation Fins 370a) are configured on the second surface (Figure 24; Surface 320a).
Regarding Claim 7, Kobayashi teaches the limitations of claim 6 as detailed above.
Kobayashi further teaches a connecting glue layer (Figure 24; Joining Layer 340), configured on a part of the second surface (Figure 24; Surface 320a) along a circumferential direction of the substrate (see Figure 24 and Paragraph [0172]; wherein it is disclosed that the joining layer 340 is formed of a thermally conductive adhesive or a thermally conductive adhesive sheet, and has the function of joining the heat dissipation fins 350a and 350b (360a, 360b, 370a, and 370b) to the light transmissive substrate 320), the plurality of second adhesive bosses (Figure 24; Heat Dissipation Fins 370a) are connected to each other through the connecting glue layer (see Figure 24), there is a first height difference between each of the plurality of first adhesive bosses (Figure 24; Heat Dissipation Fins 370b) and the first surface (Figure 24; Surface 320b) of the substrate (see Figure 24; wherein there is a height difference between the heat dissipation fins 370b and the surface 320b), there is a fourth height difference between the connecting glue layer (Figure 24; Joining Layer 340) and the second surface of the substrate (see Figure 24; wherein there is a height difference between the joining layer 340 and the surface 320a), and the first height difference is greater than the fourth height difference (see Figure 24; wherein the height difference between the heat dissipation fins 370b and surface 320b is greater than the height distance between the joining layer 340 and the surface 320a).
Regarding Claim 13, Kobayashi teaches the limitations of claim 1 as detailed above.
Kobayashi further teaches a thermal conductivity of each of the plurality of adhesive bosses (Figure 24; Heat Dissipation Fins 370) is greater than 10 W/m∙K (see Paragraph [0159]; wherein it is disclosed that the heat dissipation fins 370 are constructed of aluminum which inherently has a thermal conductivity exceeding 10 W/m∙K).
Regarding Claim 14, Kobayashi teaches the limitations of claim 1 as detailed above.
Kobayashi further teaches the substrate (Figure 24; Substrate 320) has a second surface (Figure 24; Surface 320a) opposite to the first surface (see Figure 24; wherein surface 320a is opposite to surface 320b) and comprises a plurality of spoiler parts (Figure 24; Heat Dissipation Fins 360a and 360b), and the plurality of spoiler parts (Figure 24; Heat Dissipation Fins 360a and 360b) protrude inwardly from at least one of the first surface and the second surface (see Figure 24).
Regarding Claim 15, Kobayashi teaches the limitations of claim 1 as detailed above.
Kobayashi further teaches a material of the substrate (Figure 24; Substrate 320) comprises aluminum, aluminum oxide, aluminum nitride, silicon carbide, ceramic, ceramic and metal composite material, plastic and ceramic composite material, or plastic and metal composite material (see Paragraph [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2017/0293211; hereinafter referred to as Kobayashi) as applied to claim 2.
Regarding Claim 3, Kobayashi teaches the limitations of claim 2 as detailed above.
Kobayashi discloses the first height difference between each of the plurality of adhesive bosses (Figure 24; Heat Dissipation Fins 370) and the first surface of the substrate (see Figure 24; wherein there is a difference in height between the heat dissipation fins 370b and the surface 320b of substrate 320).
Kobayashi does not expressly disclose that the first height difference is greater than 0.3 mm and less than 0.8 mm. However, Kobayashi does express that the protrusion of components from the substrate should be maintained at 0.5 mm or less to prevent any part of the phosphor wheel from coming into contact with the condensing lens (see Paragraphs [0109]-[0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to ensure that the first height difference is greater than 0.3 mm and less than 0.8 mm because doing so would prevent the likelihood of damage being caused to the light source apparatus (see Kobayashi Paragraph [0110]). 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 8, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious the limitation requiring the driving component and the plurality of second adhesive bosses are configured on the second surface; and a weight ring, attached to the substrate along the axis. 
These limitations in combination with the other limitations of claims 1, 6 and 8 would render the claim non-obvious over the prior art of record if rewritten.
Dependent claims 9-12 would likewise be allowable by virtue of their dependency upon claim 8 in the event the abovementioned amendments were made.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882